Title: From Thomas Jefferson to Stephen Cathalan, Jr., 27 July 1789
From: Jefferson, Thomas
To: Cathalan, Stephen, Jr.



Sir
Paris July 27. 1789.

I have been in daily expectation, ever since the month of March, of receiving permission to return to America for five or six months. I have not therefore acknoleged your favors of Mar. 11. Apr. 12. May 13. and June 26. because I constantly expected I could accompany the acknolegement with a letter of temporary adieu. The sum of 152₶ however which you had been so kind as to inform me you had paid for me, I replaced with Mr. Sartorius the 11th. of May. I have not seen the gardener who you said you should employ to complete the commission from South Carolina, and who was come to Paris. I must intreat your friendly and exact attention to the sending the articles to Charlestown this fall, and let the olive plants, and olive seeds be considered as the important object, sending but little of the other articles before noted to you. I could wish one half to be sent from Marseilles by sea for Charlestown directly, the other half thro’ the canal of Languedoc to Bordeaux to the care of Mr. John Bondfeild there; unless there should happen two vessels bound from Marseilles to Charlestown, which would give an equal opportunity of dividing the risk between two different conveyances, and would be preferable to the sending any part through the Canal.
I write you no news of what is passing here, because your deputies give you better details than I can do on that subject. But I thank you for your information of the Algerine transactions. These enable me to press on the members of the new legislature the necessity of providing for the security of commerce in the Mediterranean, which would eventually open to us the port of Marseilles, of which we can now make little use.—With due respects to your father and family, I have the honour to be with great esteem & respect Sir Your most obedt. & most humble servt,

Th: Jefferson

